DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 9/1/22. Claim 1   has been amended. Claims 3-4, 6-7, 11 and 13 -17 are withdrawn due to a restriction requirement. Claims 1-2, 5, 8-10 and 12 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 9/1/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claim 1 has been amended from the functional and waterproofing layers being directly or indirectly connected to recite that the layers are only directly connected in order to overcome the applied rejection, and thus necessitating new grounds for rejection.

Claim Rejections - 35 USC § 103
Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ELEAZER et al (US 2003/0129897) alone and/or in view of WIEREINSKI et al (US 2011/0217528).
	Claims 1, 2 and 12: ELEAZER discloses (see entire document) a forming panel used for the formation of materials such as concrete or cement comprising a board with a release barrier of a substrate and a barrier layer secured to the board by an adhesive (abstract, [0002], fig 1). Specifically, the release barrier (100) comprises a substrate layer (120) [which reads on the claimed waterproofing layer since it is a layer made of the claimed polymers of claim 12, as noted below],  a barrier layer (130) [which reads on the claimed functional layer since it is a layer made of the claimed polymers with a filler of claim 12, as noted below] on one surface of the  substrate (120) [reading on the claimed direct contact between the layers], and an adhesive coating (110) [which reads on the claimed adhesive] on the other surface of the substrate (120) ([0004], fig 1) [as claimed].
	The substrate layer (120) is selected from polyester, polypropylene or polyamide/nylon ([0007]) [reading on the claimed thermoplastic polymer of claims 1 and 12].
	The barrier layer  (130) is selected from polypropylene or polyamide/nylon and further comprises  a filler, such as talc, aluminum, nanomer particles, glass, calcium carbonate, titanium oxide ([0014], [0017]) [reading on the claimed polymers and fillers of claims 1 and 12].
	ELEAZER is silent regarding the percentage of polymer to filler of the barrier/ functional layer. However ELEAZER discloses that the fillers are added to provide a harder surface for the barrier layer ([0017]). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have varied the percentage of polymer and filler through routine experimentation to arrive at the desired surface hardness for its intended end-use. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
	Additionally,
WIEREINSKI discloses (see entire document) a waterproofing membrane for concrete applications comprising several layers, the top layer (A) being an acrylic-based adhesive layer [reading on the claimed adhesive layer coated on the surface of the waterproofing layer opposite the side of the functional layer and reading on the acrylic-based adhesive of claim 5], followed by a carrier layer (B) comprising a thermoplastic selected from PVC, PE, PP, PET [reading on the claimed waterproofing layer since it is a layer made of the claimed polymers of claim 12 that comprise the waterproofing layer], followed by a resealable bonding material (C), followed by a protective coating (D) comprising a thermoplastic and inorganic fillers [reading on the claimed functional layer, and reading on the claimed  waterproofing layer] (abstract, fig 1, [0009], [0012], [0032], [0033], [0037], [0068]).
 The inorganic material in the protective/functional layer comprises sand, calcium carbonate, clay, alumna hydrate, Portland cement, etc. [reading on the claimed inert mineral fillers or mineral binders of claim 12] and is in the range of 50-95 wt% [wherein the rejection applies to the overlapping range in the claimed 30-90 wt%, and the remainder being the thermoplastic] ([0068]) but also with an example of 35% filler ([0081]) [meeting the claimed range of 30-90 wt%, the remainder being the thermoplastic]. The thermoplastic protective/functional layer comprises polyisobutylene (PIB), styrene based copolymer, etc. [reading on the claimed polymers of claim 12] ([0069]). The thickness of the adhesive layer is 0.05 – 2.5 mm [fully encompassing the claimed 0.1-2.5 mm]. WIEREINSKI  discloses that the layer is applied as a mixture of solvent, polymer and filler ([0078])n [which would necessarily mix the components, making the filler distributed throughout the volume of the layer].
It would have been obvious to one of ordinary skill in the art to have used the percentages of polymer and  filler as taught by WIEREINSKI in ELEAZER’s functional layer since ELEAZER is silent regarding a percentage of polymer and  filler in the layer, thus showing to be open to any percentage that provides for a harder surface for the barrier layer ([0017]) while WIEREINSKI provides for the percentages that gives the layer a protective coating, wherein both references disclose the same purpose of making membranes for concrete applications comprising an adhesive layer and thermoplastic layers wherein one of said layers further comprises inorganic fillers, and have thus arrived at the present percentages with reasonable expectation of success.
	Claim 10: ELEAZER’s adhesive layer has a thickness of 4 mils (0.004 inches, 0.1 mm) ([0028]) [reading on the claimed 0.1 mm].

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ELEAZER et al (US 2003/0129897) in view of WIEREINSKI et al (US 2011/0217528).
	ELEAZER’s and WIEREINSKI’s disclosures are discussed above and are incorporated herein by reference.
ELEAZER discloses adhesives selected from polyamide, PE, polyester or phenolic formaldehyde, but fails to teach acrylate adhesive. However, it would have been obvious to one of ordinary skill in the art to have replaced ELEAZER’s adhesive with WIEREINSKI’s acrylate adhesive as an equivalent adhesive since both references are concerned with the same field of endeavor of making membranes for concrete applications comprising an adhesive layer and thermoplastic layers, wherein one of said layers further comprises inorganic fillers, and have thus arrived at the present percentages with reasonable expectation of success. It has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   

Claim 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ELEAZER et al (US 2003/0129897) in view of WIEREINSKI et al (US 2011/0217528) and further in view of KIM et al (KR 10-2016-0053736, using machine translation) and/or TAN et al (CN 104533043, using machine translation).
	ELEAZER’s and WIEREINSKI’s disclosures are discussed above and are incorporated herein by reference.
WIEREINSKI discloses that additives can be added to the adhesive layer (A) such as stabilizers and plasticizers ([0034]) [reading on the claimed tackifier], but ELEAZER in view of WIEREINSKI is silent regarding an initiator and a curing agent. However, those are typically known in the art, such as taught by KIM or TAN:
KIM discloses (see entire document) an adhesive film comprising an acrylate polymer [as claimed] and discloses that it can be prepared by a conventional method with 0.01 – 5 wt% photoinitiator [as claimed], a curing/crosslinking agent in amounts of 0.01 to 10 wt% [as claimed], and a tackifier [as claimed]. The adhesive film has a thickness of 1 micron to 2 mm [encompassing the claimed range] (pages 7-8 of the translated document). 
	It would have been obvious to one of ordinary skill in the art to have  added KIM’s additives and amounts to ELEAZER’s adhesive layer using WIEREINSKI’s acrylate adhesive, since ELEAZER discloses an adhesive, WIEREINSKI discloses that additives can be added to the acrylate adhesive and KIM discloses that photoinitiator, curing/crosslinking agent and  tackifier are conventional additives added to acrylate-based adhesive films, and have thus arrived at the present claims with reasonable expectation of success. 
TAN discloses (see entire document) an adhesive layer for cement substrate which is photocured comprising an acrylate polymer, 1 – 7 wt% photoinitiator, 5 – 35 wt% tackifier and 5 wt% auxiliary agents [reading on the claimed additives and wherein the ranges in weight percentage applies to the claimed overlapping ranges] ([0008], claims).
	It would have been obvious to one of ordinary skill in the art to have  added TAN’s additives and amounts to ELEAZER’s adhesive layer using WIEREINSKI’s acrylate adhesive and further in amounts that can be added by routine experimentation, since ELEAZER discloses an adhesive for cement applications, WIEREINSKI discloses that additive can be added to the acrylate adhesive layer for cement applications, and TAN discloses to add the claimed additives in photocuring an acrylate-based adhesive layer for cement applications, and have thus arrived at the present claims with reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 

Applicant submits that  WIEREINSKI fails to teach that layers B and D are directly connected.
Applicant’s argument is convincing. Claim 1 has been amended to remove the limitation that layers B and D can be indirectly connected. Therefore, the 35 USC 102 rejection over WIEREINSKI has been withdrawn. However, a new rejection over ELEAZER has been applied which discloses the two layers directly connected to each other. WIEREINSKI is now used herein as a secondary reference to show that the claimed ratio between the polymer and the filler of the functional layer is known in the art and that acrylates are known adhesives.

Applicant submits that  claims 8 and 9 are separately patentable in view of the comparative data in the specification found in table 1 and paragraph [0201]; that whether or not KIM and/or TAN discloses an adhesive within the terms of adhesive 1 of the specification, there is nothing therein that could have predicted the Applicant’s results; that Kim and/or TAN do not remedy the deficiencies of WIEREINSKI.
Applicant’s argument is not convincing. KIM and TAN disclose the claimed  additives to the acrylate adhesive, namely, curing agent, photo-initiator and tackifier, and in the claimed percentages. Thus, it is known in the art to add said additives to acrylate adhesive. There is nothing that could not have been predicted, since it is known in the art to add these additives to acrylate adhesives. Table 1 compares acrylate adhesives with SikaMelt 9209HT and SikaLastomer SL-70 which do not present with good water tightness. They are irrelevant to the applied references since the applied references teach acrylate adhesives, as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765